Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141447                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MICHIGAN BASIC PROPERTY                                                                                 Brian K. Zahra,
  INSURANCE ASSOCIATION,                                                                                             Justices
           Petitioner-Appellant,
  v                                                                SC: 141447
                                                                   COA: 293766
                                                                   Ingham CC: 08-000950-AA
  THE OFFICE OF FINANCIAL AND
  INSURANCE REGULATION and
  COMMISSIONER OF THE OFFICE OF
  FINANCIAL AND INSURANCE
  REGULATION,
            Respondents-Appellees.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2012                         _________________________________________
           p0501                                                              Clerk